DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Applicant’s election without traverse of group I, claims 1-3, 5, 7-10, 15, 16, 18-21, 24-26 and 31 in the reply filed on 11/17/20 is acknowledged.
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-3, 5, 7-10, 15, 16, 18-21, 24-26 and 31 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exception without significantly more. 
The instant claims are drawn to a method for evaluating renal status in a subject that is diagnosed as having an acute kidney injury, wherein the subject meets the definition RIFLE I or F or KDIGO Stage 2 or 3, and treating the subject based on the evaluation, comprising: performing an analyte binding assay configured to detect C-C motif chemokine 14 by introducing a body fluid sample obtained from the subject into an assay instrument which (i) contacts all or a portion of the body fluid sample with a binding reagent which specifically binds for detection C-C motif chemokine 14 and (ii) generates an assay result indicative of binding of C-C motif chemokine 14 to the binding reagent; correlating the assay result generated by the assay instrument to a likelihood that the subject has a persistent acute kidney injury (AKI) by using the assay result to assign the subject to a predetermined subpopulation of individuals having a known predisposition for having persistent AKI, the assignment made by comparing the assay result or a value derived therefrom to a threshold selected in a population study, wherein the threshold separates the population into a first subpopulation above the threshold 
The claim(s) recite(s) correlating the assay result generated by the assay instrument to a likelihood that the subject has a persistent acute kidney injury (AKI).  This limitation under its broadest reasonable interpretation describes the naturally occurring relationship between CCL14 and persistent acute kidney injury. Accordingly, the claims recite a judicial exception (law of nature). 
This judicial exception is not integrated into a practical application. Claim 1recites the additional elements of treating the subject based upon the predetermined subpopulation of individuals to which the human subject is assigned, wherein if the assay result is above the threshold, the subject is treated with renal replacement therapy, and if the assay result is below the threshold, the subject’s AKI is treated conservatively. Although this limitation indicates that a treatment is to be administered, it does not provide any information as to how the patient is treated, and instead covers almost any possible treatment that a doctor decides to administer to the patient. Like the claims in Mayo Collaborative Servs. v. Prometheus Labs., Inc., 566 U.S. 66, 78 (2012), the claims here tell the relevant audience (doctors) about the law of nature and at most adds a suggestion that the doctors take those laws into account when treating their patients. The treatment step thus fails to meaningfully limit the claim because it does not require any particular application of the natural correlation, and is at best the equivalent of merely adding the words "apply it" to the judicial exception. Accordingly, the additional limitations do not 
The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception. A claim that focuses on the use of a judicial exception must also include additional elements or steps to show that the inventor has practically applied, or added something significant to, the natural principle itself. See Mayo 101 USPQ2d at 1966. Adding steps to a natural biological process or an abstract idea that only recite well-understood, routine, conventional activity previously engaged in by researchers in the field would not be sufficient. See id. At 1966,1970. As stated in MPEP 2106.05(d), the courts have recognized the following laboratory techniques as well-understood, routine, conventional activity in the life science arts when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity. Determining the level of a biomarker in a biological sample by any means has been determined as one of the well-understood, routine, conventional activity: see Mayo, 566 U.S. at 79,101 USPQ2d at 1968; Cleveland Clinic Foundation v. True Health Diagnostics, LLC, 859 F.3d 1352, 1362,123 USPQ2d 1081,1088 (Fed. Cir. 2017).The claims do not recite any particular assay for determining the level of the CCL14 in a body fluid sample. Thus, the claims are generic for this step and encompass assays that are routine in the art for measuring protein markers. This is acknowledged by the instant specification, which states that "Numerous methods and devices are well known to the skilled artisan for the detection and analysis of biomarkers (See paragraph 0076). Therefore, the additional feature of the claims (i.e. detecting a level of CCL14 in a body fluid sample) does not ensure that the claims amount to significantly more than the natural principle itself. The claims use conventional means to observe a natural correlation and therefore the steps of the claimed methods are not sufficient to transform unpatentable natural correlation into patentable applications of those regularities. This is also supported by the findings of the in Ariosa Diagnostics, Inc. v. Sequenom, Inc., 115 USPQ2d 1152 (Fed. Cir. 2015), wherein the Federal 
Furthermore, as discussed above, with respect to integration of the abstract idea and law of natural into a practical application, the additional element of treating in claim 1 does not require any particular application of the recited monitoring and determining steps and is at best the equivalent of adding the words "apply it" to the judicial exceptions. Mere instructions to apply an exception cannot provide an inventive concept. Accordingly, the claims are not patent eligible.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 5, 7-10, 15, 18-21, 24-26 and 31 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 147-157 of copending Application No. 15/520,817 (reference application). Although the claims at issue are not identical, they are not patentably distinct from each other because both sets of claims are drawn to a method of evaluating the renal status of a subject, the method comprising detecting the level of CCL14 in a body fluid sample, correlating the assay result to the subject having an increased likelihood of persistent AKI, and treating the subject determined to be at risk for persistent AKI with renal replacement therapy. Both sets of claims state that the subject is at RIFLE stage I or F. 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3, 5, 7-10, 15, 16, 18-21, 24-26 and 31 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 1 and 15 recite the limitation “the subject’s AKI is treated conservatively”. The term “conservatively” is a relative term that renders the claim indefinite. The term “conservatively” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The term is used to describe treatment; however, it is unclear what treatment(s) is considered conservative. Clarification and/or correction is required.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the 

Claim(s) 1-3, 5, 7-10, 15, 16, 18-21, 24-26 and 31 is/are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Anderberg et al. (WO 2016/064877 A2, published April 28, 2016).
The instant claims are drawn to a method for evaluating renal status in a subject that is diagnosed as having an acute kidney injury, wherein the subject meets the definition RIFLE I or F or KDIGO Stage 2 or 3, and treating the subject based on the evaluation, comprising: performing an analyte binding assay configured to detect C-C motif chemokine 14 by introducing a body fluid sample obtained from the subject into an assay instrument which (i) contacts all or a portion of the body fluid sample with a binding reagent which specifically binds for detection C-C motif chemokine 14 and (ii) generates an assay result indicative of binding of C-C motif chemokine 14 to the binding reagent; correlating the assay result generated by the assay instrument to a likelihood that the subject has a persistent acute kidney injury (AKI) by using the assay result to assign the subject to a predetermined subpopulation of individuals having a known predisposition for having persistent AKI, the assignment made by comparing the assay result or a value derived therefrom to a threshold selected in a population study, wherein the threshold separates the population into a first subpopulation above the threshold which is at an increased predisposition for having persistent AKI relative to a second subpopulation below the threshold; and treating the subject based on the predetermined subpopulation of individuals to which the human subject is assigned, wherein the correlation is used as a rule-in test for persistent AKI and if the assay result or the value derived therefrom is above the threshold, the subject’s AKI is treated with renal replacement therapy (RRT), or wherein the correlation is used as a rule-out test for persistent AKI and if the assay result or the value derived therefrom is below the threshold, the subject’s AKI is treated conservatively.

The applied reference has a common assignee and inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Claim Status
No claims are allowed.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANDRA DILLAHUNT whose telephone number is (571)272-2932.  The examiner can normally be reached on M-F 8-5 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vanessa L. Ford can be reached on (571) 272-0857.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/SANDRA E DILLAHUNT/Examiner, Art Unit 1646                                                                                                                                                                                                        

/VANESSA L. FORD/Supervisory Patent Examiner, Art Unit 1646